DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 13 May 2020 has been considered by the examiner.

Allowable Subject Matter
Claims 1-8 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1,
The primary reason for allowance for this claim is the inclusion of the limitations of a printing apparatus comprising: 
a support unit configured to support a printing medium; 
a print head disposed at a position opposite the support unit, the print head being configured to eject liquid to the printing medium; 
a circuit unit disposed at a position opposite the support unit and downstream of the print head in a transport path of the printing medium; and 
a sliding mechanism configured to support the circuit unit such that the circuit unit is movable in a first direction approaching the support unit and a second direction that is opposite the first direction; wherein 

a circuit board; 
a cover surrounding an opposing face that is opposite the support unit, the cover being configured to house the circuit board inside the cover; 
a first airflow inlet formed in a first surface of the cover; and 
a first duct formed in the first surface, the first duct being in communication with the first airflow inlet; 
the sliding mechanism includes 
a fixed frame fixed inside the printing apparatus and configured to support the circuit unit; 
a second airflow inlet formed in the fixed frame, the second airflow inlet being formed at a position that is opposite the first airflow inlet when the circuit unit is located at a first position where the circuit unit is close to the support unit; and 
a second duct that is formed in the fixed frame and in communication with the second airflow inlet; and 
when the circuit unit is located at the first position, the first duct and the second duct are engaged with each other such that a third duct is formed to cause the first airflow inlet and the second airflow inlet to communicate with each other.

It is these limitations, in combination as claimed, that have not been taught, found, or suggested by prior art.

Regarding claims 2-8,
	These claims are considered to be allowable due to their dependency on claim 1.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Profaca et al. (US 2018/0257410) discloses A print module includes: a body housing at least one printed circuit board (PCB); an air inlet and an air outlet positioned in a roof of the body; an air pathway extending through the body between the air inlet and the air outlet; and an inkjet printhead positioned at a lower part of the body opposite the roof, the inkjet printhead electrically communicating with the PCB.
Ohnishi (US 2011/0109693) discloses an inkjet printer that includes a media supporter, a head device, and an ink mist removal mechanism, wherein the head device includes an inkjet head from which ink is configured to be discharged to print on the printing medium supported by the media supporter, and the ink mist removal mechanism is configured to generate an air current that flows through a space between the head device and the printing medium.  

Communication with the USPTO
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JANNELLE M LEBRON whose telephone number is (571)272-2729.  The examiner can normally be reached on Monday-Friday: 9:00am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on (571)272-7663.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JANNELLE M LEBRON/Primary Examiner, Art Unit 2853